Citation Nr: 1617832	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-43 736	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than February 28, 2012, for the grant of service connection for a left shoulder disability, to include on the basis of clear and unmistakable error (CUE) in a January 1978 rating decision which denied service connection for the claimed disability.


REPRESENTATION

Appellant represented by:	Rudy Melson, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

This case was previously before the Board in February 2016, at which time the Board issued a decision denying the Veteran's claim for an earlier effective date for the award of service connection for a left shoulder disability.  In July 2015, prior to the Board's decision on this matter, the Veteran's representative submitted a statement asserting CUE in a January 1978 rating decision which denied service connection for a left shoulder condition.  However, this statement had not been associated with the virtual claims file at the time of the February 2016 Board decision.  In order to afford the Veteran due process, the Board has on its own motion determined that the February 2016 decision denying the appeal for an earlier effective date must be vacated, and the appeal remanded as discussed below. 

Accordingly, only to the extent it denied the appeal of entitlement to an effective date earlier than February 28, 2012, for the grant of service connection for a left shoulder disability, the February 2016 Board decision is vacated..


REMAND

As noted above, in a July 2015 statement, the Veteran's representative alleged CUE in a January 1978 rating decision that denied service connection for a left shoulder condition.  This issue has not yet been adjudicated by the RO and, therefore, is not within the Board's jurisdiction.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appellant's claim for an earlier effective date for the award of service connection for a left shoulder disability is impacted by the outcome of his assertion of CUE in the 1978 rating decision, and therefore, is inextricably intertwined with the CUE claim.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the appellant's claim for an earlier effective date for the award of service connection for a left shoulder disability, including consideration as to whether there was CUE in a January 1978 rating decision denying service connection, based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	                        ____________________________________________
	GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals

